Citation Nr: 1043449	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  05-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1971.  The Veteran served in the Republic of Vietnam from January 
6, 1970 to March 16, 1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.

In June 2006, the appellant testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge; a 
copy of the hearing transcript is associated with the record.

In February 2007, the Board remanded the case to the RO for 
additional development.  In a May 2009 decision, the Board denied 
the Veteran's claim for entitlement to service connection for 
PTSD.  The Veteran subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In December 2009, 
the Court, pursuant to a Joint Motion, vacated that decision and 
remanded the case to the Board.  The case has now been returned 
to the Board for further appellate consideration.

The Joint Motion referenced above requires that the Board analyze 
the credibility and probative value of a fellow serviceman's 
statement, dated July 2005, in support of the veracity of the 
Veteran's claimed in-service stressor.  See Joint Motion for 
Remand at p. 4.  This matter is discussed in the Remand, infra.

The Board considers the Veteran's claim for service connection 
for PTSD as encompassing all psychiatric disorders with which the 
Veteran has been diagnosed, pursuant to the decision of the Court 
in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that 
the scope of a mental health disability claim includes any mental 
health disability that could reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further consideration 
of the Veteran's claim for service connection for PTSD.  VA's 
duty to assist includes a duty to provide a medical examination 
or obtain a medical opinion where it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. 
Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The Veteran's service personnel records indicate that he served 
in Vietnam from January 6, 1970 to March 16, 1971.  They further 
indicate that throughout his service in Vietnam his Military 
Occupational Specialty (MOS) was Supply Clerk at the 3rd Surgical 
Hospital, USARPAC (United States Army, Pacific)-Vietnam.

The Veteran's service treatment records show no evidence of any 
complaints or diagnoses of any psychiatric disability in service.  
In his March 1971 separation examination, the Veteran was found 
to be psychiatrically normal on clinical evaluation.  Moreover, 
the Veteran wrote that he was "in good health," and made no 
mention of any psychiatric condition.

Throughout the pendency of his claim, the Veteran has 
consistently reported that during his service at the 3rd Surgical 
Hospital, his duties included cleaning out containers which 
contained blood and severed body parts.  In his June 2003 claim, 
the Veteran reported "handling huge connexes (large containers) 
full of clothes with blood on them from dead and injured 
soldiers."  In his January 2004 notice of disagreement, the 
Veteran reported that "in Vietnam, I was responsible for 
clearing out boxes with soldiers' personal effects.  I would then 
take those personal effects and clean the blood off of them and 
get them to the proper authorities for shipment home.  There were 
times when body parts were still attached to these items.  I 
never knew what I would find in each container, not to mention 
the stench of all of this."  The Veteran again described this 
stressor in his April 2005 substantive appeal, and in a letter 
dated January 2006.

At his June 2006 hearing before the Board, the Veteran again 
reported that he sorted bloody clothes and body parts from 
containers.  Id. at pp. 3, 13, 15.  He also described helping to 
handle incoming wounded when they arrived on the hospital's 
helipad.  Id. at p. 3.  He noted that he also unloaded two dead 
gunners from helicopters.  Id. at p. 15.

The Veteran wrote in March 2007 that during his service at the 
3rd Surgical Hospital in Vietnam, he "was responsible for 
obtaining Military Issue from the dead soldiers in order to 
'reuse' those supplies in the line of duty for the incoming 
soldiers.  I was responsible for handling personal effects from 
living and deceased soldiers' bodies and body parts.  I 
personally identified effects from the soiled and bloody clothes 
and body parts on a daily basis.  I was also responsible for 
going to the helicopter pads and assist[ing] with the injured and 
dead service men who were transported to the Hospital from the 
battlefields."

In a November 2007 letter, the Veteran wrote that in his first 
assignment "I cleared out fifty or more iron containers filled 
with bloody soaked clothes and body parts....You could tell when 
blood and decayed flesh was present.  The odor made you sick to 
your stomach and now I can't get rid of the smell."

The Veteran, in May 2008, wrote that "the bins I had to sort 
through were very soiled with bloody uniforms and field gear.  My 
hands were often stained red.  Upon showering, my hands would 
stay red.  I still have nightmares about it.  The workload was 
relentless, bins on top of bins.  I cannot forget the stench I 
experienced.  May times I have had to open the bins, and let them 
air out....Pieces of flesh and body parts were often found 
inside."

The Veteran's allegations were supported by a fellow service 
member, J.F., who wrote in July 2005 that "I was stationed with 
3rd surgical hospital along with [the Veteran].  We worked with 
cleaning up the remains of other soldiers' body parts daily."

The Veteran has also reported that he encountered incoming fire, 
including mortar attacks, while driving at night in Vietnam.  See 
letters dated January 2006, November 2007, and May 2008; see also 
June 2006 Board hearing at pp. 4, 12-14.  The Veteran also 
testified that a fellow serviceman whom he knew committed suicide 
in Vietnam.  Id. at p. 15.

From May 2003 through March 2008, multiple VA clinicians have 
diagnosed the Veteran with PTSD and depression.  While no 
etiological opinions are of record, VA clinicians in May 2003, 
April 2007 and January 2008 found that his Axis IV-that is, the 
psychosocial and environmental factors contributing to his 
psychiatric disorders-include his wartime recollections.  
However, the record also includes multiple instances in which his 
Axis IV was not found to include his in-service stressors.

Furthermore, the Veteran's descriptions of his in-service 
stressors to VA clinicians have been consistent with his 
descriptions of those stressors in support of his claim for 
service connection.  See, e.g., VA records dated June 2003, 
January 2004, April 2006, and December 2006.

Significantly, the evidentiary standards required of a Veteran in 
a claim for service connection for PTSD have been liberalized 
since the last time that this case was before the Board.  
38 C.F.R. § 3.304(f)(3).  That regulation now provides that if a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  
38 C.F.R. § 3.304(f)(3).

In this case, the Veteran has introduced lay evidence that he was 
confronted with actual death and serious injuries, in the form of 
severed body parts, which gave rise to a psychological or psycho-
physiological state of fear of hostile military activity in 
Vietnam.  He has also introduced lay evidence that he experienced 
the threat of death from enemy mortar fire which he encountered 
while driving in Vietnam.  Because these claimed stressors are 
consistent with the places, types, and circumstances of the 
Veteran's service-namely, serving in a surgical hospital in 
Vietnam for approximately 13 months-the Veteran's lay testimony 
alone may establish the occurrence of the claimed in-service 
stressors if a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, finds that the 
Veteran's symptoms are related to the claimed stressors.  Because 
no VA psychiatrist or psychologist has opined on whether the 
Veteran's PTSD symptoms are related to his claimed in-service 
stressors, a medical opinion would be of considerable probative 
value in light of the new regulation.  38 C.F.R. § 3.304(f)(3).

Lastly, the Board notes that, based on the evidence currently of 
record, the Agency of Original Jurisdiction (AOJ) need not obtain 
the Veteran's Social Security Administration (SSA) records 
because they are not relevant to his claim for service connection 
for PTSD.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) (VA is 
not required to obtain disability records from SSA if VA 
determines, without review of the actual records, that there is 
no reasonable possibility that such records are relevant to the 
Veteran's claim for VA disability compensation).  The Veteran 
reported at his June 2006 Board hearing that he receives SSA 
disability compensation due to a heart attack, and not PTSD.  See 
p. 16.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric 
examination by a psychiatrist to determine 
the nature, extent, and etiology of his 
psychiatric disorders, if any.

a.  The claims file should be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.

b.  All indicated tests and studies should be 
undertaken.  For each psychiatric disorder 
that the Veteran has now, and for each 
psychiatric disorder with which the Veteran 
has been diagnosed during the pendency of the 
claim (i.e., since June 2003), the examiner 
should express an opinion as to whether it is 
at least as likely as not (meaning 50 percent 
or more probable) that it was caused or 
aggravated by his time in service.

c.  If the examiner diagnoses the Veteran 
with PTSD, he should provide an opinion as to 
whether the Veteran's PTSD symptoms are 
related to his claimed in-service stressors 
as detailed above.

d.  In his report, the examiner should 
provide specific reasons for why he does or 
does not find the Veteran's allegations of 
in-service stressors to be credible.

e.  Rationale for opinions expressed should 
be given in detail.  If it is not possible to 
provide an opinion, the examiner should 
provide a rationale for why he cannot express 
an opinion in either the affirmative or the 
negative.

2.  After completion of the above, the AOJ 
should readjudicate the issue of entitlement 
to service connection for PTSD and any other 
mental health disability that could 
reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, 
and the other information of record.  
Clemons, 23 Vet. App. 1, 5 (2009).  If any 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case, and be afforded an opportunity to 
respond before the case is returned to the 
Board for further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


